PER CURIAM.
The petition for writ of mandamus has been treated as an appeal of final agency action of the Florida Parole and Probation Commission. See Daniels v. Florida Parole and Probation Commission, 401 So.2d 1351 (Fla. 1st DCA 1981). The action of the Commission declining to review the issues raised by appellant at his § 947.173, Fla. Stat. (1981), review is affirmed in part and reversed in part. We therefore remand this cause for consideration of appellant’s claim pertaining to new information, that the federal district court for the Southern District of Florida invalidated one of appellant’s convictions. See § 947.16(4), Fla.Stat. (1981).
ROBERT P. SMITH, Jr., C. J., and McCORD and BOOTH, JJ., concur.